Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to all of the references cited in the present office action below, including the current prior art reference combination new reference Ho et al., US Patent Application (20180046253) being used in the present office action.  See full rejection detail below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov US Patent Application Publication (20160299570), hereinafter “Davydov” and Ho et al., US Patent Application (20180046253), hereinafter “Ho”

Regarding claim 1 Davydov teaches an information processing apparatus, Wearable device 100 can be implemented using electronic components disposed within face portion 104 and/or strap 106. FIG. 2 is a simplified block diagram of a wearable device 200 (e.g., implementing wearable device 100) [Davydov para 0025] comprising 
a controller unit that detects a trigger operation according to a type of first sensor information, Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. Zero, one, or more cameras can be provided, depending on implementation [Davydov para 0032] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053];
recognize a gesture operation that is performed by a user as an operation input on a basis of second sensor information, Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043]; and 
determine the operation input on a basis of a combination of the detected trigger operation and the recognized gesture operation. In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 on; similarly, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043]; and 
wherein the controller unit is implemented via at least one processor, Processing subsystem 202 can be implemented as one or more integrated circuits, e.g., one or more single-core or multi-core microprocessors or microcontrollers [Davydov para 0033]
Davydov does not teach but Ho teaches wherein the controller unit is further configured to detect a type of the detected trigger operation based on a determination of which sensor, of a plurality of sensors, the first sensor information is detected from, user 101 uses her finger 112 to perform a repetitive 3D (three dimensional or spatial) gesture 115. User 101 may use one or more fingers when performing repetitive gesture 115. In a preferred embodiment, user 101 performs the gesture 115 near smart glasses 301, for example an inch or 4-8 inches away from smart glasses 301. … smart glasses 301 includes gesture sensor panel 323, which may include a 3D-gesture sensor 324 to detect movement of finger 112 and repetitive gesture 115. Gesture sensor panel 323 may include an imaging sensor 326 to detect the finger 112 [Ho para 0025] (sensor 324 detects movement of fingers within a specific range is the trigger)
wherein the operation input is further determined on a basis of a combination of the type of the detected trigger operation and the recognized gesture operation, after capturing repetitive gesture 115 in a form of a plurality of spatial positions of finger 112, gesture sensor panel 323 passes captured repetitive gesture 115 to gesture analyzer 331 for processing. Gesture analyzer 331 sends analyzed repetitive gesture 115 to media player 352. In one embodiment, media player 352 receives analyzed repetitive gesture 115 and determines the action to be applied to the presentation of media content 355 based on the repetitive gesture 115. [Ho para 0028] and
wherein the controller unit is implemented via at least one processor. media player 352 receives analyzed repetitive gesture 115 and determines the action to be applied to the presentation of media content 355 based on the repetitive gesture 115. For example, repetitive gesture 115 indicates a repetitive clockwise circular motion perpendicular and outward from smart glasses 301. In one embodiment, media player 352 determines that the action to be applied is to fast forward the playing of a video of media content 355 [Ho para 0028]

Davydov teaches that a function of an electronic device can be invoked using a wrist gesture (e.g., flexion or extension) that is detected by a wrist-worn device. The gesture can be detected using sensors in the wrist-worn device, e.g., in the wristband and/or behind a face member. A specific gesture can be identified from a library based on analysis of sensor signals. The invoked function can be executed on the wrist-worn device or another device that is in communication with the wrist-worn device.
Ho teaches a method for detecting a repetitive three-dimensional gesture by a computing device, a three-dimensional gesture sensor detects a plurality of positions corresponding to a finger movement. The computing device determines whether the plurality of positions contain a gesture cycle by: comparing at least two non-adjacent positions in the plurality of positions; and upon determining that the at least two non-adjacent positions match, determining that the plurality of positions contain the gesture cycle. Upon determining that the plurality of positions contains the gesture cycle, the computing device creates a gesture cycle record for the gesture cycle, creates a repetitive gesture record for a repetitive gesture, and stores the gesture cycle record in the repetitive gesture record..
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davydov and Ho regarding the identification of gestures and the controlling of operational functions of an electronic device.  Ho improves Davydov system by allowing a user to navigate presentation of a media content using a repetitive 3D-gesture.

Regarding claim 2 Davydov and Ho teaches everything above (see claim 1).  In addition Davydov teaches wherein the controller unit is further configured to recognize the gesture operation on a basis of the second sensor information that is input within a predetermined time after detecting the trigger operation. process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]

Regarding claim 3 Davydov and Ho teaches everything above (see claim 1).  In addition Ho teaches wherein the controller unit is further configured to detect a single trigger operation based on a determination that a length of a time in which the first sensor information is continuously input is shorter than a predetermined threshold, Media player 352 retrieves duration of gesture cycle 336 and determines the duration is shorter than gesture cycle 334, meaning gesture cycle 336 is performed faster than gesture cycle 334. Media player 352 applies a faster speed in forwarding the video content. [Ho para 0060]
detect a continuous trigger operation different than the single trigger operation based on a determination that the length of the time in which the first sensor information is continuously input is longer than a predetermined threshold, media player 352 applies 2 times as fast or 1.5 times as fast as current speed. In one embodiment, the duration of gesture cycle 336 is longer than the duration of gesture cycle 334, and media player 352 slows the speed of forwarding, for example half the current speed or 75% of the current speed. In one embodiment, media player 352 changes the speed of action 453 when there is a change of span of gesture cycle 336 from the span of gesture cycle 334. [Ho para 0101]
determine the operation input as a first operation input on a basis of a combination of the detected single trigger operation and the recognized gesture operation, and determine the operation input as a second operation input different than the first operation input on a basis of a combination of the detected continuous trigger operation and the recognized gesture operation. Other actions for action 453 may require different decision made by media player 352 based on orientation of repetitive gesture 332. … media player 352 applies action 453 according to orientation of repetitive gesture 332 and a factor based on a user preference or a content type. … a user preference indicates a left hand motion. Media player 352 rewinds the display of the video of media content 355 when the orientation is clockwise and forwards the display of the video when the orientation is counter-clockwise. [Ho para 0059] 

Regarding claim 4 Davydov and Ho teaches everything above (see claim 3).  In addition Ho teaches wherein in a case that the controller unit detects the continuous trigger operation, the controller unit is further configured to cause the first sensor information that is input by the operation input to include a value according to a length of a time of the detected continuous trigger operation. the duration of gesture cycle 336 is longer than the duration of gesture cycle 334, and media player 352 slows the speed of forwarding, for example half the current speed or 75% of the current speed. In one embodiment, media player 352 changes the speed of action 453 when there is a change of span of gesture cycle 336 from the span of gesture cycle 334. [Ho para 0101]

Regarding claim 5 Davydov and Ho teaches everything above (see claim 4).  In addition Ho teaches wherein the controller unit is further configured to determine a time point at which the input of the first sensor information ends as an end point of the time length of the continuous trigger operation. the duration of gesture cycle 336 is longer than the duration of gesture cycle 334, and media player 352 slows the speed of forwarding, for example half the current speed or 75% of the current speed. In one embodiment, media player 352 changes the speed of action 453 when there is a change of span of gesture cycle 336 from the span of gesture cycle 334. [Ho para 0101]

Regarding claim 6 Davydov and Ho teaches everything above (see claim 4).  In addition Ho teaches wherein the controller unit is further configured to determine a time point at which the input of the first sensor information starts as a start point of the length of the time of the continuous trigger operation. the duration of gesture cycle 336 is longer than the duration of gesture cycle 334, and media player 352 slows the speed of forwarding, for example half the current speed or 75% of the current speed. In one embodiment, media player 352 changes the speed of action 453 when there is a change of span of gesture cycle 336 from the span of gesture cycle 334. [Ho para 0101]

Regarding claim 7 Davydov and Ho teaches everything above (see claim 4).  In addition Davydov teaches wherein the controller unit is further configured to determine a time point at which the continuous trigger operation is detected as a start point of the length of the time of the continuous trigger operation. gesture analyzer 331 collects additional information into gesture cycle 334, as illustrated in FIG. 4. Gesture cycle 334 may include one or more attributes, including but not limited to a gesture type; a speed or duration; a range or span of x-, y-, z-values; an orientation; a plurality of positions; and a location. The gesture cycle 334 is stored in a list of gesture cycles in the repetitive gesture 332. As shown in FIG. 4, repetitive gesture 332 may include one or more attributes, including but not limited to: gesture type; gesture cycle count; list of gesture cycles; orientation or direction; and location. Returning to FIG. 3, in one embodiment, gesture sensor panel 323 stores in captured positions 337 an indication of the time at which a position is captured. Gesture analyzer 331 calculates a cycle duration or speed of gesture cycle 334 using the time indications or timestamps between earlier position 371 and later position 375. [Ho para 0047]

Regarding claim 8 Davydov and Ho teaches everything above (see claim 4).  In addition Davydov teaches wherein the controller unit is further configured to determine a time point at which the gesture operation is recognized as a start point of the length of the time of the continuous trigger operation. gesture analyzer 331 collects additional information into gesture cycle 334, as illustrated in FIG. 4. Gesture cycle 334 may include one or more attributes, including but not limited to a gesture type; a speed or duration; a range or span of x-, y-, z-values; an orientation; a plurality of positions; and a location. The gesture cycle 334 is stored in a list of gesture cycles in the repetitive gesture 332. As shown in FIG. 4, repetitive gesture 332 may include one or more attributes, including but not limited to: gesture type; gesture cycle count; list of gesture cycles; orientation or direction; and location. Returning to FIG. 3, in one embodiment, gesture sensor panel 323 stores in captured positions 337 an indication of the time at which a position is captured. Gesture analyzer 331 calculates a cycle duration or speed of gesture cycle 334 using the time indications or timestamps between earlier position 371 and later position 375. [Ho para 0047]

Regarding claim 9 Davydov and Ho teaches everything above (see claim 1).  In addition Davydov teaches wherein a sensor that outputs the first sensor information is arranged on a casing that is structured to be physically wearable by the user, and the sensor is arranged on a position on which the sensor is capable of detecting an operation by a hand of the user. Strap 106 (also referred to herein as a wristband or wrist strap) can be provided to allow device 100 to be removably worn by a user, e.g., around the user's wrist.  [Davydov para 0018] Strap 106 (including any clasp that may be present) can include sensors that allow wearable device 100 to determine whether it is being worn at any given time. ... Further, strap 106 can include sensors capable of detecting wrist articulations of a user wearing device 100 {Davydov para 0021]

Regarding claim 10 Davydov and Ho teaches everything above (see claim 9).  In addition Davydov teaches wherein the position on which the sensor is arranged is a position that is out of a field of view of the user wearing the casing. One or more pressure sensors 710 can be disposed on the inward-facing surface of face member 702 such that sensors 710 can be in contact with the user's wrist when device 700 is worn [Davydov para 0064]

Regarding claim 11 Davydov and Ho teaches everything above (see claim 9).  In addition Davydov teaches wherein the first sensor information is sensing information of a touch sensor that is capable of sensing one or more touch points, Face portion 104 can include, e.g., a touchscreen display 105 [Davydov para 0017]  Touch sensor 228 can include, e.g., a capacitive sensor array with the ability to localize contacts to a particular point or region on the surface of the sensor and in some instances, the ability to distinguish multiple simultaneous contacts. [Davydov para 0030] and the controller unit is further configured to detect the trigger operation according to a number of the touch points that the touch sensor senses. processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) into specific user inputs depending on what is currently displayed on display 220. [Davydov para 0030]

Regarding claim 12 Davydov and Ho teaches everything above (see claim 1).  In addition Davydov teaches wherein the information processing apparatus has a first power mode and a second power mode as power consumption modes of the information processing apparatus, a wrist gesture can be used to wake (1st state) the device a wrist gesture can be used to wake the device from a sleep state (2nd state) (e.g., any reduced-power state) [Davydov para 0084];
 when the information processing apparatus is in the first power mode and the controller unit detects the trigger operation, the controller unit is further configured to switch the power consumption mode of the information processing apparatus to the second power mode, and an amount of power consumption of the first power mode is lower than an amount of power consumption of the second power mode. a wrist gesture can be used to wake the device from a sleep state (e.g., any reduced-power state); waking the device can include functions such as turning on a display and/or a user input component such as a touch sensor or microphone [Davydov para 0084]

Regarding claim 13 Davydov teaches an information processing method, Wearable device 100 can be implemented using electronic components disposed within face portion 104 and/or strap 106. FIG. 2 is a simplified block diagram of a wearable device 200 (e.g., implementing wearable device 100) [Davydov para 0025] comprising: 
detecting a trigger operation according to a type of first sensor information Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. Zero, one, or more cameras can be provided, depending on implementation [Davydov para 0032] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053];
recognizing a gesture operation that is performed by a user as an operation input on a basis of second sensor information Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043]; and 
determining the operation input power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043] 
Davydov does not teach but Ho teaches wherein the controller unit is further configured to detect a type of the detected trigger operation based on a determination of which sensor, of a plurality of sensors, the first sensor information is detected from, user 101 uses her finger 112 to perform a repetitive 3D (three dimensional or spatial) gesture 115. User 101 may use one or more fingers when performing repetitive gesture 115. In a preferred embodiment, user 101 performs the gesture 115 near smart glasses 301, for example an inch or 4-8 inches away from smart glasses 301. … smart glasses 301 includes gesture sensor panel 323, which may include a 3D-gesture sensor 324 to detect movement of finger 112 and repetitive gesture 115. Gesture sensor panel 323 may include an imaging sensor 326 to detect the finger 112 [Ho para 0025] (sensor 324 detects movement of fingers within a specific range is the trigger)
wherein the operation input is further determined on a basis of a combination of the type of the detected trigger operation and the recognized gesture operation, after capturing repetitive gesture 115 in a form of a plurality of spatial positions of finger 112, gesture sensor panel 323 passes captured repetitive gesture 115 to gesture analyzer 331 for processing. Gesture analyzer 331 sends analyzed repetitive gesture 115 to media player 352. In one embodiment, media player 352 receives analyzed repetitive gesture 115 and determines the action to be applied to the presentation of media content 355 based on the repetitive gesture 115. [Ho para 0028] and
wherein the controller unit is implemented via at least one processor. media player 352 receives analyzed repetitive gesture 115 and determines the action to be applied to the presentation of media content 355 based on the repetitive gesture 115. For example, repetitive gesture 115 indicates a repetitive clockwise circular motion perpendicular and outward from smart glasses 301. In one embodiment, media player 352 determines that the action to be applied is to fast forward the playing of a video of media content 355 [Ho para 0028]

Davydov teaches that a function of an electronic device can be invoked using a wrist gesture (e.g., flexion or extension) that is detected by a wrist-worn device. The gesture can be detected using sensors in the wrist-worn device, e.g., in the wristband and/or behind a face member. A specific gesture can be identified from a library based on analysis of sensor signals. The invoked function can be executed on the wrist-worn device or another device that is in communication with the wrist-worn device.
Ho teaches a method for detecting a repetitive three-dimensional gesture by a computing device, a three-dimensional gesture sensor detects a plurality of positions corresponding to a finger movement. The computing device determines whether the plurality of positions contain a gesture cycle by: comparing at least two non-adjacent positions in the plurality of positions; and upon determining that the at least two non-adjacent positions match, determining that the plurality of positions contain the gesture cycle. Upon determining that the plurality of positions contains the gesture cycle, the computing device creates a gesture cycle record for the gesture cycle, creates a repetitive gesture record for a repetitive gesture, and stores the gesture cycle record in the repetitive gesture record..
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davydov and Ho regarding the identification of gestures and the controlling of operational functions of an electronic device.  Ho improves Davydov system by allowing a user to navigate presentation of a media content using a repetitive 3D-gesture.


Regarding claim 14 Davydov teaches a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, processing subsystem 202 can execute a variety of programs in response to program code and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in processing subsystem 202 and/or in storage media such as storage subsystem 204. [Davydov para 0033] the method comprising: 
detecting a trigger operation according to a type of first sensor information Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. Zero, one, or more cameras can be provided, depending on implementation [Davydov para 0032] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053]; 
recognizing a gesture operation that is performed by a user as an operation input on a basis of second sensor information Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043];  and 
determining the operation input on a basis of a combination of the detected trigger operation and the recognized gesture operation, In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 on; similarly, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043],
Davydov does not teach but Ho teaches wherein the controller unit is further configured to detect a type of the detected trigger operation based on a determination of which sensor, of a plurality of sensors, the first sensor information is detected from, user 101 uses her finger 112 to perform a repetitive 3D (three dimensional or spatial) gesture 115. User 101 may use one or more fingers when performing repetitive gesture 115. In a preferred embodiment, user 101 performs the gesture 115 near smart glasses 301, for example an inch or 4-8 inches away from smart glasses 301. … smart glasses 301 includes gesture sensor panel 323, which may include a 3D-gesture sensor 324 to detect movement of finger 112 and repetitive gesture 115. Gesture sensor panel 323 may include an imaging sensor 326 to detect the finger 112 [Ho para 0025] (sensor 324 detects movement of fingers within a specific range is the trigger)
wherein the operation input is further determined on a basis of a combination of the type of the detected trigger operation and the recognized gesture operation, after capturing repetitive gesture 115 in a form of a plurality of spatial positions of finger 112, gesture sensor panel 323 passes captured repetitive gesture 115 to gesture analyzer 331 for processing. Gesture analyzer 331 sends analyzed repetitive gesture 115 to media player 352. In one embodiment, media player 352 receives analyzed repetitive gesture 115 and determines the action to be applied to the presentation of media content 355 based on the repetitive gesture 115. [Ho para 0028] and
wherein the controller unit is implemented via at least one processor. media player 352 receives analyzed repetitive gesture 115 and determines the action to be applied to the presentation of media content 355 based on the repetitive gesture 115. For example, repetitive gesture 115 indicates a repetitive clockwise circular motion perpendicular and outward from smart glasses 301. In one embodiment, media player 352 determines that the action to be applied is to fast forward the playing of a video of media content 355 [Ho para 0028]

Davydov teaches that a function of an electronic device can be invoked using a wrist gesture (e.g., flexion or extension) that is detected by a wrist-worn device. The gesture can be detected using sensors in the wrist-worn device, e.g., in the wristband and/or behind a face member. A specific gesture can be identified from a library based on analysis of sensor signals. The invoked function can be executed on the wrist-worn device or another device that is in communication with the wrist-worn device.
Ho teaches a method for detecting a repetitive three-dimensional gesture by a computing device, a three-dimensional gesture sensor detects a plurality of positions corresponding to a finger movement. The computing device determines whether the plurality of positions contain a gesture cycle by: comparing at least two non-adjacent positions in the plurality of positions; and upon determining that the at least two non-adjacent positions match, determining that the plurality of positions contain the gesture cycle. Upon determining that the plurality of positions contains the gesture cycle, the computing device creates a gesture cycle record for the gesture cycle, creates a repetitive gesture record for a repetitive gesture, and stores the gesture cycle record in the repetitive gesture record..
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davydov and Ho regarding the identification of gestures and the controlling of operational functions of an electronic device.  Ho improves Davydov system by allowing a user to navigate presentation of a media content using a repetitive 3D-gesture.

Regarding claim 15 Davydov and Ho teaches everything above (see claim 1).  In addition Davydov teaches wherein the controller unit is further configured to recognize the gesture operation process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]
Davydov does not explicitly teach but Ho teaches after detecting the trigger operation, determine the operation input to be a first intention based on a combination of a first detected trigger operation and a first recognized gesture operation, Media player 352 retrieves duration of gesture cycle 336 and determines the duration is shorter than gesture cycle 334, meaning gesture cycle 336 is performed faster than gesture cycle 334. Media player 352 applies a faster speed in forwarding the video content. [Ho para 0060] and 
determine the operation input to be a second intention different than the first intention based on a combination of a second detected trigger operation different than the first detected trigger operation and the first recognized gesture operation. Other actions for action 453 may require different decision made by media player 352 based on orientation of repetitive gesture 332. … media player 352 applies action 453 according to orientation of repetitive gesture 332 and a factor based on a user preference or a content type. … a user preference indicates a left hand motion. Media player 352 rewinds the display of the video of media content 355 when the orientation is clockwise and forwards the display of the video when the orientation is counter-clockwise. [Ho para 0059]

Regarding claim 16 Davydov and Dal Zot teaches everything above (see claim 1).  In addition Ho teaches wherein the controller unit is further configured to recognize the gesture operation after detecting the trigger operation and the type of the detected trigger operation, Other actions for action 453 may require different decision made by media player 352 based on orientation of repetitive gesture 332. … media player 352 applies action 453 according to orientation of repetitive gesture 332 and a factor based on a user preference or a content type. … a user preference indicates a left hand motion. Media player 352 rewinds the display of the video of media content 355 when the orientation is clockwise and forwards the display of the video when the orientation is counter-clockwise. [Ho para 0059] determine the operation input to be a first intention based on a combination of a first type of the detected trigger operation and a first recognized gesture operation, the duration of gesture cycle 336 is longer than the duration of gesture cycle 334, and media player 352 slows the speed of forwarding, for example half the current speed or 75% of the current speed. [Ho para 0101] and 
detect a continuous trigger determine the operation input to be a second intention different than the single trigger operation first intention of a second type of the detected trigger operation different than the first sensor information is continuously input is longer than the predetermined threshold type and the first recognized gesture operation. media player 352 changes the speed of action 453 when there is a change of span of gesture cycle 336 from the span of gesture cycle 334. [Ho para 0101]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J MICHAUD/Examiner, Art Unit 2694